Citation Nr: 0526874	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  95-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from February 1980 to 
February 1984, and from February 1991 to October 1991.  The 
veteran also has unverified Navy Reserves service, including 
but not limited to from 1985 to 1989 and during the early 
1990s.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  At present, following a reopening of the veteran's 
claim and remands for further development in April 2001 and 
August 2003, the veteran's case is once again before the 
Board for appellate adjudication. 

The Board notes that the veteran presented testimony during 
appeal hearings at the RO before a hearing officer in April 
1996, as well as at the Central Office in Washington D.C. 
before the undersigned Veterans Law Judge in September 1998.  
Copies of the hearing transcripts issued following the 
hearings are of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The evidence is in relative equipoise as to whether the 
claimed right ear hearing loss sustained an in-service 
permanent increase in severity of the preexisting right ear 
hearing loss. 




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
claimed right ear hearing loss was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the RO letters issued in August 2001, 
April 2004, and November 2004; the April 2001 and August 2003 
Board decision and remands; and the June 2005 supplemental 
statement of the case (SSOC).  In addition, the RO letters 
and the SOC provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters above noted, the April 
2001 and August 2003 Board decision and remands, and the June 
2005 SSOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in July 1995), and 
the appellate process was initiated prior to the VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication (in the August 2001, April 2004 and 
November 2004 RO letters), the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for certain chronic diseases, including 
organic diseases of the nervous system, when such diseases 
are manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2004).

Review of the service medical records shows that on the 
enlistment examination in January 1980, the veteran's pure 
tone thresholds, in decibels, for the right ear were 30, 20, 
35, 20 30, and for the left ear were 10, 10, 10, 10, 10, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The enlistment examination also notes that the 
veteran was found to have defective hearing at this time.

In addition, during the veteran's service, the veteran's 
hearing ability was measured on numerous occasions over the 
years.  This measurements include a December 1983 examination 
report showing his pure tone thresholds, in decibels, for the 
right ear were 40, 35, 35, 30, 35, and for the left ear were 
10, 5, 20, 15, 5, both measured at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  A September 1994 report of medical 
history shows the veteran's right ear had tubes for drainage 
for the prior 3 months, and that his pure tone thresholds, in 
decibels, for the right ear were 50, 60, 50, 40, and for the 
left ear were 15, 15, 10, 10, both measured at 1000, 2000, 
3000, and 4000 Hertz, respectively.  Lastly, the Board notes 
that a January 1995 examination report shows his pure tone 
thresholds, in decibels, for the right ear were 45, 45, 50, 
40, 40 and for the left ear were 10, 10, 25, 15, 15, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.

On the occasion of a hearing on appeal before the undersigned 
Veterans Law Judge in September 1998, the veteran testified 
that while on active duty he worked under the ship and was 
exposed to excessive noise on a daily basis.  He stated that 
earplugs were not provided for protection.  It was further 
pointed out that the veteran was exposed to loud noises 
during missile launching.  

Since the veteran's discharge from service, the veteran has 
been treated and evaluated for his right ear hearing problems 
over time to the present.  On the occasion of the last VA 
examination dated in March 2002, the veteran's pure tone 
thresholds, in decibels, for the right ear were 95, 95, 85, 
75, 80, and for the left ear were 30, 35, 30, 25, 20, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His speech discrimination was 92 percent for 
the left ear, and 92 percent for the right ear.  The examiner 
also noted that the veteran had right ear hearing loss prior 
to his entrance into the service, which was not aggravated 
during active service beyond the natural progression of the 
disease.  However, the examiner noted that this was a 
"qualified" no as it was impossible to rule out any 
contributory effect due to noise exposure.  The examiner 
noted the veteran also had a middle ear condition (fluid in 
the right middle ear), which exacerbated the right ear 
hearing loss.

In a May 2002 rating decision, the veteran was granted 
service connection for right ear tinnitus due to noise 
exposure in the military.

Upon a review of the evidence, the Board finds that a grant 
of service connection for the claimed right ear hearing loss 
is warranted in this case.  The law is clear that when the 
evidence is in relative equipoise as to the merits of an 
issue, the benefit of the doubt in resolving the issue is to 
be given to the appellant.  38 U.S.C.A. § 5107(b).  In this 
case, it is apparent that the evidence shows the veteran is 
service-connected for right ear tinnitus.  And, although the 
March 2002 VA examination report notes that there was no 
aggravation of the veteran's pre-service right ear hearing 
loss, such negative was admittedly a "qualified" negative.  
As such, given the above described medical evidence, the 
Board finds that the evidence is in at least relative 
equipoise, and that the reasonable doubt rule applies to this 
case.  As previously indicated, when the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving the issue is to be given to the 
appellant.  As such, the Board finds that the evidence is in 
relative equipoise as to whether the claimed right ear 
hearing loss was aggravated during active service.  
Therefore, the veteran's claim of service connection for 
right ear hearing loss is granted.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for right ear hearing loss is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


